DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                             Response to arguments
 The applicant elected group I, but only claims 18-28 associated with fig.3a-1. Claims 33-37 were cancelled. Claims 38-42 were added. Applicant argues about group I containing claims 18-28 and 29-32 by saying that the claims 29-32 being directed to the species of fig.3b-1 recite the limitations being disclosed in of claims 18-28 directed to the species of fig.3a-1.

However, Claims 29-32 of the species associated with fig.3b-1 disclose a system for accessing historical data associated with advertising campaigns as shown in steps 380 and 382 of fig.3b-1 and that subject matter is not disclosed in claims 18-28 associated with fig.3a-1. Based on that information, we can conclude that claims 18-28 and claims 29-32 are directed to two different species and the restriction was proper. This action is made non-final.
                                              Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
 Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 18; 20-25; 38 is rejected on the ground of non-statutory double patenting over claims 1-7; 17 of US. Patent No. 10129593.
  The subject matter claimed in the instant application is fully disclosed in the referenced US. Patent and would be covered by any patent granted on that co-pending application since the referenced US. Patent and the instant application are claiming common subject matter, as follows: 
Current Application(16186345)
Patent (10129593)


18.    (Previously presented) A computerized method of delivering digitally rendered content to a computerized client device of a user via a content distribution network, the computerized method comprising:

receiving data representative of a request for storing digitally rendered programming content, the request initiated from the computerized client device;

based at least on the request, causing storage of the digitally rendered programming content;

causing selection, at a time the storage is effected and based at least on data relating to at least one of (i) the computerized client device, or (ii) the 

storing data relating to the time the storage is effected;

subsequently receiving data representative of a request for playback of at least a portion of the stored digitally rendered programming content, the request initiated from the computerized client device;

determining that a prescribed temporal relationship between the request for playback and the time the storage is effected using at least the stored data; and


20.    (Previously presented) The computerized method of Claim 19, wherein: the causing storage of the digitally rendered programming content comprises causing storage of linear digitally rendered content; and

the causing delivery according to the digital data cues comprises causing delivery according to Society of Cable Telecommunications Engineers (SCTE)-35 cues.

21.    (Previously presented) The computerized method of Claim 18, 

22.    (Previously presented) The computerized method of Claim 18, wherein the causing storage of the digitally rendered programming content comprises causing storage of: (i) a first portion of the digitally rendered programming content in a user-specific storage area, and (ii) a second portion of the digitally rendered programming content in a storage area accessible by a plurality of unrelated computerized client devices.



applying at least one algorithm to the digitally rendered programming content to identify a plurality of data structures within the digitally rendered programming content, a combination of the identified plurality of data structures being unique to the user;

extracting or copying the identified plurality of data structures to the user-specific storage area; and

storing data indicative of the identified plurality of data structures so as to enable recombination with the second portion.

24.    (Previously presented) The computerized method of Claim 22, wherein the causing storage of the first portion comprises causing storage of only a particular type of data structure within the requested digitally rendered programming content.

25.    (Previously presented) The computerized method of Claim 24, wherein the causing storage of only the particular type of data structure within the requested digitally rendered programming content comprises causing storage of only one of: one or more P-frames, one or more P-slices, one or more I-frames, or one or more I-slices.
38. (New) A non-transitory computer-readable apparatus comprising a storage medium, the storage medium comprising a plurality of instructions configured to, 

receive a request from a user to access stored primary content;

based at least on a determination that the time of the request is within a prescribed time period, identify secondary content associated with the primary content;

dynamically generate programming content comprising an assembly of the primary content and the secondary content; and deliver the generated programming content via a network to at least one client device.




    2. The computerized method of claim 1, wherein the stored digitally rendered programming content comprises linear content, and the cues comprise Society of Cable Telecommunications Engineers (SCTE)-35 cues. 
    3. The computerized method of claim 1, wherein at least a portion of the stored 
    4. The computerized method of claim 1, wherein the storing comprises storing a first portion of the digitally rendered programming content in a user-specific storage area, and a second portion of the digitally rendered programming content in a common storage area. 
    5. The computerized method of claim 4, wherein the storing the first portion of the digitally rendered programming content in a user-specific storage area comprises: applying at least one algorithm to the digitally rendered programming content to identify a plurality of data structures within the digitally rendered programming content, a combination of the identified plurality of data structures being unique to the requesting user; extracting or copying the 
    6. The computerized method of claim 4, wherein the first portion comprises only a particular type of data structure within the requested digitally rendered programming content. 
    7. The computerized method of claim 6, wherein the particular type of data structure within the requested digitally rendered programming content comprises one of a P-frame, P-slice, I-frame, or I-slice. 
17. Computer readable apparatus comprising a non-transitory storage medium, the non-transitory medium comprising at least one computer program having a plurality of instructions, the instructions configured to, when executed on a digital processing 

          
   Claims 18; 20-25; 38 of the instant application are broader in every aspect than claim1-7; 17 of the US. Patent and is therefore an obvious variant thereof  
                                            Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
	
Claims 18-28; 38-42 are rejected under 35 U.S.C.103 as being unpatentable over Muvavarirwa (US.Pub.No.20170353768) et al in view of Lajoie (US.Pub.No.20110103374).

Regarding claim 18, Muvavarirwa et al disclose a computerized method of delivering digitally rendered content to a computerized client device of a user via a content distribution network, the computerized method comprising: receiving data representative of a request for storing digitally rendered programming content, the request initiated from the computerized client device (see fig.3, step 302; a request may be received to record an asset. Prior to the request, the desired content may be made available for recording via a selected communication channel, 0124);

based at least on the request, causing storage of the digitally rendered programming content(see fig3, step 302; an uncompressed individual asset or content element is recorded or transferred onto the storage entity 210 and stored in a user- or device-specific storage location. This recording or transfer may take place during the receiving process; e.g., where the received data is stored, 0125);

causing selection, at a time the storage is effected and based at least on data relating to at least one of (i) the computerized client device, or (ii) the user, of one or more digitally rendered secondary content elements to be inserted within the digitally rendered programming content (the video client may substitute tailored locally stored advertisements for commercial breaks, rather than e.g., the default broadcasted commercial, 0135);



subsequently receiving data representative of a request for playback of at least a portion of the stored digitally rendered programming content, the request initiated from the computerized client device(see fig.3, step 314; Upon receipt of a user request for access to the recoded content element (step 314),0130; upon receipt of the user-initiated request for playback (such as via an upstream SSP or LSCP command) (step 314), the user's individual compressed asset is uncompressed and assembled on-demand using unique information,0144);

determining that a prescribed temporal relationship between the request for playback and the time the storage is effected using at least the stored data( content assets are compressed in the aforementioned compression storage system after a threshold time duration is reached (e.g., 72 hours after receipt of an initial recording request from a user,0087; 0128;0126; when a request for playback of the recorded content is received before one or more threshold criteria (e.g., within a certain period of time after recordation is instigated,0108 ).

But did not explicitly disclose based on the determining, causing delivery of the selected one or more digitally rendered secondary content elements to the computerized client 

However, Lajoie et al disclose based on the determining, causing delivery of the selected one or more digitally rendered secondary content elements to the computerized client device at one or more insertion points specified within the digitally rendered programming content(Streaming Server encounters cue for inserting Ads, and requests the Ad Server to provide appropriate advertisement,0718; advertisements are inserted interstitially into harvested content based on advertisement insertion cue tones (e.g., SCTE-30) detected at the time of harvesting the content. Different advertisements may be inserted into a single harvested asset based upon an ad zone, 0254; 0257; 0276; 0743; streaming Server encounters cue for inserting Ads and requests Ad Server to provide appropriate advertisement, 0768).

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teaching of Lajoie to modify Muvavarirwa by inserting cue tones into the main video stream for the purpose of identifying location or placement of secondary content or commercial accordingly.

Regarding claim 19, Muvavarirwa et al did not explicitly disclose wherein the causing delivery of the selected one or more digitally rendered secondary content elements to the computerized client device at one or more insertion points comprises causing delivery according to digital data cues within the stored digitally rendered programming 

However, Lajoie et al disclose wherein the causing delivery of the selected one or more digitally rendered secondary content elements to the computerized client device at one or more insertion points comprises causing delivery according to digital data cues within the stored digitally rendered programming content while the stored digitally rendered programming content is being delivered to the computerized client device(advertisements are inserted interstitially into harvested content based on advertisement insertion cue tones,0254; since this user device is on a managed (e.g., MSO) network, QOS is applied as needed for the streamed content. [0743] 8. The streaming server encounters a cue for inserting advertisements, and requests the Ad Server 1938 to provide one or more appropriate advertisements, 0742; streaming Server encounters cue for inserting Ads and requests Ad Server to provide appropriate advertisement, 0768).

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teaching of Lajoie to modify Muvavarirwa by inserting cue tones into the main video stream for the purpose of identifying location or placement of secondary contents or commercial accordingly.




However, Lajoie et al disclose wherein: the causing storage of the digitally rendered programming content comprises causing storage of linear digitally rendered content; and the causing delivery according to the digital data cues comprises causing delivery according to Society of Cable Telecommunications Engineers (SCTE)-35 cues(harvested content that is provided to a user CPE 107 during the so called "StartOver" window is segmented in real-time using a scheduling element or SCTE-35 cute tone marker (for ad insertion,0232; server(s) may also be configured to understand SCTE35 cues,0598).

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teaching of Lajoie to modify Muvavarirwa by using SCTE 35 cues for the purpose of delivering video contents according to specific protocol.

  Regarding claim 21, Muvavarirwa et al disclose wherein the causing storage of the digitally rendered programming content comprises causing storage of at least a portion of the digitally rendered programming content on a cloud-based storage device and  least first portions of each of the ingested content elements, respective ones of the at least first portions being uniquely associated with respective ones of the plurality of users,0041;0043;0106;0118;0149).

Regarding claim 22, Muvavarirwa et al disclose wherein the causing storage of the digitally rendered programming content comprises causing storage of: (i) a first portion of the digitally rendered programming content in a user-specific storage area, and (ii) a second portion of the digitally rendered programming content in a storage area accessible by a plurality of unrelated computerized client devices(see fig.3a, steps 328 and 330; the unique portion (i.e., a plurality of segments or chunks of video and/or audio data selected based on the particular scheme chosen for the user or their request) are stored in the relevant unique storage portion of the archival storage device 212, while the common or shared complementary portion is stored in shared storage 214 (step 330,0150; which may be shared by multiple ones of the devices or households 204,0148).

 Regarding claim 23, Muvavarirwa et al disclose wherein the causing storage of the first portion of the digitally rendered programming content in the user-specific storage area comprises: applying at least one algorithm to the digitally rendered programming content to identify a plurality of data structures within the digitally rendered programming content, a combination of the identified plurality of data structures being unique to the user; extracting or copying the identified plurality of data structures to the user-specific  protection format (e.g., MPEG-4/AVC, and DRM),0049).

Regarding claim 24, Muvavarirwa et al disclose wherein the causing storage of the first portion comprises causing storage of only a particular type of data structure within the requested digitally rendered programming content (the packager 216 generates a manifest file associated with the recorded content per step 318. Specifically, the manifest file is a data structure comprising a listing of addresses for each of the media segments of a stream of data, 0131; 0133).

Regarding claim 25, Muvavarirwa et al disclose  wherein the causing storage of only the particular type of data structure within the requested digitally rendered programming content comprises causing storage of only one of: one or more P-frames, one or more P-slices, one or more I-frames, or one or more I-slices(in accordance with the MPEG-2 standard, video data is compressed based on a sequence of GOPs, made up of three 

 Regarding claim 26, Muvavarirwa et al disclose wherein the causing delivery of the selected one or more digitally rendered secondary content elements to the computerized client device comprises assembly of: (i) the selected one or more digitally rendered secondary content elements, and (ii) at least sub-portions of the first and second portions from the user-specific storage area and the storage area accessible by a plurality of unrelated computerized client devices, respectively, into a digital content stream(One or more content libraries adapted to facilitate cDVR content assembly and access are also disclosed. Secondary content (e.g., promotions, advertisements, etc.) can also be selectively inserted into cDVR content, abstract; for selection of secondary content to be inserted,0135; the VOD server also receives advertisements for insertion into the segmented content,0015;0125;0130).

 Regarding claim 27, Muvavarirwa et al disclose wherein the causing storage of: (i) the first portion of the digitally rendered programming content in the user-specific storage area, and (ii) the second portion of the digitally rendered programming content in the common storage area, comprises allocating a plurality of segments associated with the digitally rendered programming content between the user-specific storage area and the storage area accessible by a plurality of unrelated computerized client devices, based at least on execution of a computerized allocation algorithm(the retrieved content element comprising a plurality of segments; utilize an allocation algorithm to allocate the 

 Regarding claim 28, Muvavarirwa et al disclose wherein the execution of the computerized allocation algorithm comprises identifying a plurality of numeric sequences, and the allocating of the plurality of segments comprises allocating the plurality of segments corresponding to one of the plurality of numeric sequences(cDVR server utilizes a randomized sequence allocation/assignment with numeric complements adapted to create a large number of unique combinations of the stored content elements, and stream them to the client device(s) of network users or households via a unique path,0087;0137;0148).

Regarding claim 38, Muvavarirwa et al disclose a non-transitory computer-readable apparatus comprising a storage medium, the storage medium comprising a plurality of instructions configured to, when executed by a processor apparatus, cause a computerized apparatus to at least: cause storage of primary content (see fig3, step 302; an uncompressed individual asset or content element is recorded or transferred onto the storage entity 210 and stored in a user- or device-specific storage location. This recording or transfer may take place during the receiving process; e.g., where the received data is stored, 0125);



based at least on a determination that the time of the request is within a prescribed time period(when a request for playback of the recorded content is received before one or more threshold criteria (e.g., within a certain period of time after recordation is instigated; discussed elsewhere herein,0108;0127).

But did not explicitly disclose identify secondary content associated with the primary content; dynamically generate programming content comprising an assembly of the primary content and the secondary content; and deliver the generated programming content via a network to at least one client device associated with the user.

However, Lajoie et al disclose  identify secondary content associated with the primary content; dynamically generate programming content comprising an assembly of the primary content and the secondary content; and deliver the generated programming content via a network to at least one client device associated with the user(advertisements are inserted interstitially into harvested content based on advertisement insertion cue tones,0254; since this user device is on a managed (e.g., MSO) network, QOS is applied as needed for the streamed content. [0743] 8. The  content is then provided to a user, upon CPE 107 request, during the original broadcast of the content, or in a window of time before or after the original broadcast time,0232; content and data may be transmitted to the various CPE devices 107 of a user premises via a gateway device 240,0155; advertisement splicer 654 retrieves advertisements from the advertisement insertion server 638 (discussed below) and determines which advertisements are to be inserted into the content based on one or more rules,0257;0261).

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teaching of Lajoie to modify Muvavarirwa by inserting cue tones into the main video stream for the purpose of identifying location or placement of secondary contents or commercial accordingly.

 Regarding claim 39, Muvavarirwa et al disclose wherein prescribed time period comprises a predetermined time since recordation of the accessed primary content by the user(when a request for playback of the recorded content is received before one or more threshold criteria (e.g., within a certain period of time after recordation is instigated; discussed elsewhere herein,0108;0127).

  Regarding claim 40, Muvavarirwa et al disclose wherein the storage of the primary content comprises storage of (i) a first portion of the primary content in at least a first 

  Regarding claim 41, Muvavarirwa et al disclose wherein the first storage area of the network is configured to store at least compressed portions of the primary content, and the second storage area of the network is configured to store remaining portions of the primary content other than the compressed portions(a cDVR server adapted to utilize a compression storage system that significantly reduces virtual storage requirements,0087; the cDVR server will compress and store content until requested,0090; the content is provided to storage 210 as an uncompressed individual asset (e.g., copy). An uncompressed individual asset may be stored for each client or household 204a-c that requests a recording, 0103; 0108; 0118).

Regarding claim 42, Muvavarirwa et al disclose wherein the plurality of instructions are further configured to, when executed by the processor apparatus, cause a computerized apparatus to at least: based at least on a determination that the time of the request is 

But did not explicitly disclose identify targeted secondary content based at least on one or more of demographic or geographic data associated with users of at least a portion of the network, and deliver at least the  targeted secondary content to the at least one client device associated with the user.

However, Lajoie et al disclose  identify targeted secondary content based at least on one or more of demographic or geographic data associated with users of at least a portion of the network, and deliver at least the  targeted secondary content to the at least one client device associated with the user(the secondary content may for example be targeted based on geographic location of the user, demographics, psychographics, etc., profile information derived from an HSS or user interaction with previous content, as well as information or preferences provided directly by the user,0303;0822).

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teaching of Lajoie to modify Muvavarirwa by using demographic data to select commercials for the purpose of increasing satisfaction of the users.
                                                         Conclusion


/JEAN D SAINT CYR/
Examiner, Art Unit 2425
/Brian T Pendleton/Supervisory Patent Examiner, Art Unit 2425